IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DAYAN MINA SANDOVAL,                                    No. 85034
                                         Appellant,
                                    vs.                                            FIL
                      THE STATE OF NEVADA,
                                    Respondent.                                    SEP 1 3 2022
                                                                                ELIZABETH A. BROWN
                                                                              OLERVIDUPREME COURT
                                                                              BY
                                                                                        tlYCIARI
                                                                                    DEPUT     I "   k

                                            ORDER DISMISSING APPEAL

                                   This is a direct appeal from a judgment of conviction. Eighth
                      Judicial District Court, Clark County; Christy L. Craig, Judge.
                                   Appellant's counsel has filed a notice of voluntary withdrawal
                      of this appeal. Counsel advises this court that she has informed appellant
                      of the legal consequences of voluntarily withdrawing this appeal, including
                      that appellant cannot hereafter seek to reinstate this appeal, and that any
                      issues that were or could have been brought in this appeal are forever
                      waived.    Having been so informed, appellant consents to a voluntary
                      dismissal of this appeal. Cause appearing, this court
                                   ORDERS this appeal DISMISSED.'




                                              Silver
                                       o



                                                , J.                                           , J.
                      Cadish                                    Pickering


                           1Because  no remittitur will issue in this matter, see NRAP 42(b), the
                      one-year period for filing a post-conviction habeas corpus petition under
SUPREME COURT
                      NRS 34.726(1) shall commence to run from the date of this order.
     OF
   NEVADA

             .450SO
(J) IQ,17A
                                                                                           AA- ASOlto
                      cc:   Hon. Christy L. Craig, District Judge
                            Waldo Law, LLC
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0 ) 1,147A   4Ngt.
                                                          2